DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 07/30/2021 has been acknowledged by the Office.
Claim Objections
	Claims 7 and 11 are objected to because of the following informalities:
Claim 7 lacks proper secondary antecedent basis for the limitation “an inclined angle” because of its dependency to Claim 6. The claim is suggested to be amended to “the inclined angle” if this is intended to be the same inclined angle as claim 6 OR “a second inclined angle” if the angle is different than the inclined angle cited in claim 6.
Claim 11 lacks proper secondary antecedent basis for the limitation “a lower portion of the subframe” because of its dependency to ‘the subframe including an upper portion and a lower portion”. The claim is suggested to be amended to “the lower portion of the subframe”.
Claim 11 lacks proper secondary antecedent basis for the limitation “an upper portion of the subframe” because of its dependency to ‘the subframe including an upper portion and a lower portion”. The claim is suggested to be amended to “the upper portion of the subframe”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Miller (US 5524305 A).
In regards to Claim 1, Miller teaches: A mattress system (21 – Fig. 1), comprising: a subframe (32 – Fig. 1) having fold joints (Col 6 Lines 61-64), the subframe including a foot section (50 – Fig. 1, Col 6 Lines 61-64), a transition section (40 – Fig. 1, Col 6 Lines 61-64), a body section (44 – Fig. 1, Col 6 Lines 61-64), and a head section (34 – Fig. 1, Col 6 Lines 61-64) that are separated by the fold joints (Col 3 Lines 39-42, ‘pivotally interconnecting each of the frame sections’); a first strap (96 – Fig. 1 or 6) that extends from the foot section to the body section (see Fig. 1 showing 96 extending from section 50 to 44); and a second strap (98 – Fig. 1 or 6) that is secured to the foot section (see Fig. 1 showing 98 secured in foot section 50) and is disposed transverse to the first strap (see annotated Fig. 5 from Miller below and Note #1).
Note #1: Miller as shown in annotated Fig. 5 below shows two straps 96 and 98. The term ‘transverse’ in one type of definition is understood to be ‘situated or lying across from one another’, which is easily shown by the dotted line in annotated Fig. 5 below. Additionally, when viewed above (such as the view from Fig. 5) the straps are shown ‘to be to be at right angles’ with respect to a lateral plane, which is another definition of the term ‘transverse’. In either definition, the prior art of Miller teaches the first and second straps to be transverse.

    PNG
    media_image1.png
    426
    624
    media_image1.png
    Greyscale

Annotated Fig. 5 from Miller
In regards to Claim 2, Miller teaches: The mattress system of claim 1, wherein the first (96 – Fig. 6) and second straps (98 – Fig. 6) have different lengths (96 has a greater length than 98 as shown in Fig. 6).

In regards to Claim 3, Miller teaches: The mattress system of claim 2, wherein the first strap is longer than the second strap (96 has a greater length than 98 as shown in Fig. 6).

In regards to Claim 4, Miller teaches: The mattress system of claim 1, wherein the foot section (50 – Fig. 1) includes a border wire (100 – Fig. 5) to which a first end of the first strap (see annotated Fig. 6.1 from Miller) connects (102 – Fig. 6, Col 10 Lines 61-66 and Col 11 Lines 17-20).

    PNG
    media_image2.png
    283
    876
    media_image2.png
    Greyscale

Annotated Fig. 6.1 from Miller

In regards to Claim 5, Miller teaches: The mattress system of claim 4, wherein a second end of the first strap (see annotated Fig. 6.1 from Miller) connects (Col 11 Lines 17-20) to a cross wire (100 – Fig. 6, Col 11 Lines 14-24) in the body section (44 – Fig. 1). 

In regards to Claim 6, Miller teaches: The mattress system of claim 5, wherein the first end of the first strap is positioned higher than the second end of the first strap (see annotated Fig. 6.1 from Miller) such that the first strap extends in a first direction (see annotated Fig. 6.1 from Miller) at an inclined angle (see annotated Fig. 6.1 from Miller). 

In regards to Claim 7, Miller teaches: The mattress system of claim 6, wherein the second strap (see annotated Fig. 6.2 from Miller) extends in a second direction(see annotated Fig. 6.2 from Miller)  at an inclined angle (see annotated Fig. 6.2 from Miller), the first and second directions being different (see annotated Figs. 6.1 vs. 6.2 from Miller).

    PNG
    media_image3.png
    256
    842
    media_image3.png
    Greyscale

Annotated Fig. 6.2 from Miller

In regards to Claim 8, Miller teaches: The mattress system of claim 1, wherein the second strap has a first end (see annotated Fig. 6.2 from Miller) that connects to a cross wire in the foot section (101 – Fig. 6, Col 11 Lines 14-24).

In regards to Claim 9, Miller teaches: The mattress system of claim 8, wherein the second strap has a second end (see annotated Fig. 6.2 from Miller) that connects to a first fold joint (117 – Fig. 5) of the fold joints, the first fold joint disposed between the foot section and the transition section (117 between 50 and 44, see Fig. 1). 

In regards to Claim 10, Miller teaches: The mattress system of claim 1, wherein the subframe (32) includes sinuous springs (110 – Fig. 1, Col 8 Lines 33-37) supported in the foot section and coils (80 – Fig. 1, Col 8 Lines 21-32) supported in at least one of the transition section, the body section, or the head section of the subframe. 

In regards to Claim 11, Miller teaches: A mattress system (21 – Fig. 1), comprising: a subframe (32 – Fig. 1) having fold joints (Col 6 Lines 61-64), the subframe including a foot section (50 – Fig. 1, Col 6 Lines 61-64), a transition section (40 – Fig. 1, Col 6 Lines 61-64), a body section (44 – Fig. 1, Col 6 Lines 61-64), and a head section (34 – Fig. 1, Col 6 Lines 61-64) that are separated by the fold joints (Col 3 Lines 39-42, ‘pivotally interconnecting each of the frame sections’), the subframe including an upper portion (91 – Fig. 6) and a lower portion (92 – 6); a first strap (96 – Fig. 1 or 6) that extends through the foot section from the upper portion of the subframe to a lower portion of the subframe (from 91 to 92, see annotated Fig. 6.3 from Miller); and a second strap (98 – Fig. 1 or 6) that extends through the foot section from the lower portion of the subframe to an upper portion of the subframe (from 92 to 91, see annotated Fig. 6.4 from Miller) such that the first and second straps form an X (96 and 98 make an ‘x’ in Fig. 6).

    PNG
    media_image4.png
    248
    768
    media_image4.png
    Greyscale

Annotated Fig. 6.3 from Miller


    PNG
    media_image5.png
    251
    794
    media_image5.png
    Greyscale

Annotated Fig. 6.4 from Miller

In regards to Claim 12, Miller teaches: The mattress system of claim 11, wherein the first and second straps have different lengths (96 has a greater length than 98 as shown in Fig. 6).

In regards to Claim 13, Miller teaches: The mattress system of claim 12, wherein the first strap is longer than the second strap (96 has a greater length than 98 as shown in Fig. 6).

In regards to Claim 14, Miller teaches: The mattress system of claim 11, wherein the foot section includes a border wire (100 – Fig. 1) to which a first end of the first strap connects (Col 11 Lines 14-24 and Fig. 6). 

In regards to Claim 15, Miller teaches: The mattress system of claim 14, wherein a second end of the first strap (see annotated Fig. 6.3 from Miller) connects to a cross wire in the body section (101 – Fig. 6, Col 11 Lines 14-24). 

In regards to Claim 16, Miller teaches: The mattress system of claim 15, wherein the second strap has a first end (see annotated Fig. 6.4 from Miller) that connects to a cross wire in the foot section (100 – Fig. 6). 

In regards to Claim 17, Miller teaches: The mattress system of claim 16, wherein the second strap has a second end (see annotated Fig. 6.4 from Miller) that connects to a first fold joint of the fold joints  (117 – Fig. 6), the first fold joint disposed between the foot section and the transition section (117 between 50 and 40, see Fig. 1) to enable relative movement between the foot section and the transition section (Fig. 1 vs. Fig. 2). 

In regards to Claim 18, Miller teaches: The mattress system of claim 17, wherein the subframe (32) includes sinuous springs (110 – Fig.1, Col 8 Lines 33-37) supported in the foot section (Fig. 1). 

In regards to Claim 19, Miller teaches: The mattress system of claim 18, wherein the subframe (32) includes coils (80 – Fig. 1, Col 8 Lines 21-32) supported in at least one of the transition section, the body section, or the head section of the subframe (Col 8 Lines 21-32). 

In regards to Claim 20, Miller teaches: The mattress system of claim 19, wherein a second fold joint (53 – Fig. 2, Col 12 Lines 33-41) extends between the transition section and the body section (Fig. 1) to enable movement between the transition section and the body (Fig. 1 vs. Fig. 3), and wherein a third fold joint (43- Fig. 3, and Col 7 Lines 16-25) extends between the body section and the head section (Fig. 3) to enable movement between the body section and the head section (Fig. 1 vs. Fig. 3).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/7/2022